


EXHIBIT 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) entered into as of the 27th day of June
2007.

BETWEEN

                       E-Z-EM, Inc., with its principal office at 1111 Marcus
Avenue, Lake Success, NY 11042 (hereinafter referred to as the “Company”)

AND

                       Anthony A. Lombardo (hereinafter referred to as the
“Employee”).

WITNESSETH

                       WHEREAS, the Company and Employee entered into an
Employment Agreement dated April 3, 2000 (“Original Agreement”) and entered into
a First Amendment to the Original Agreement effective June 1, 2004 (“First
Amendment”) (collectively, the Original Agreement and the First Amendment are
hereinafter referred to as the “Original Employment Agreement”);

                       WHEREAS, the Original Employment Agreement expired on May
31, 2007 and the parties wish to provide for the continued employment of the
Employee after that date on the terms and subject to the conditions set forth
herein;

                       NOW, THEREFORE, in consideration of the foregoing
premises and the mutual covenants and agreements herein contained, the Company
and the Employee do hereby agree as follows:

 

 

1

SCOPE OF EMPLOYMENT

          1.1        Subject to the terms and conditions hereof, the Company
hereby employs the Employee to render services to the Company as President and
Chief Executive Officer, subject to the direction of the Board of Directors of
the Company (the “Board”) or any committee thereof. Subject to the foregoing,
the Employee shall be responsible, consistent with his position, for all aspects
of the management, business, personnel, activities and affairs of the Company as
such responsibilities reasonably are defined by the Board from time to time.

1

--------------------------------------------------------------------------------




          1.2        The Employee hereby accepts such employment and agrees
faithfully to render the services described above and to promote the interests
of the Company to the best of his ability. The Employee further agrees to devote
his full working time, attention, skill and best efforts to the performance of
his duties under this Agreement. The Employee shall not engage in any other
business or occupation during the term of employment under this Agreement
without the prior written consent of the Board, which consent the Board may
withhold in its sole discretion.

          1.3        The Employee shall have such power and authority,
consistent with his position, as shall reasonably be required to enable him to
perform his duties hereunder in an efficient manner, provided that in exercising
such power and authority and performing such duties, he shall at all times be
subject to the authority and control of the Board or any committee thereof and
shall report directly to the Board.

          1.4        The Employee shall perform his duties hereunder principally
at the Company’s offices at 1111 Marcus Avenue, Lake Success, N.Y., provided,
however, that he will be required to travel and render services in different
locations, from time to time as appropriate in connection with the performance
of such duties.

          1.5        Throughout the term of employment under this Agreement, the
Company agrees to seek to cause the Employee to be elected to the Board.
Employee understands and agrees that he shall not be eligible to receive any
non-employee director fees or other compensation for his service on the Board,
other than the salary and other compensation described in Section 3 of this
Agreement. Upon the termination of the Employee’s employment under this
Agreement for any reason, the Employee shall be deemed to have automatically
resigned from any position he may then hold on the Board. Such resignation shall
be deemed effective immediately without the requirement that a written
resignation be delivered.

 

 

2

TERM OF EMPLOYMENT

          2.1        The Employee’s employment pursuant to this Agreement shall
commence on June 1, 2007 and terminate on May 31, 2010, unless terminated sooner
in accordance with the terms and conditions contained herein. This Agreement may
be renewed by the mutual written consent of the Company and Employee.

 

 

3

COMPENSATION, BENEFITS AND VACATION

          3.1        The Company agrees to pay the Employee, during the term of
his employment, a base salary of Three Hundred Sixty Thousand Dollars ($360,000)
per year of employment (the “Base Salary”). Base Salary shall be payable in
equal installments on a monthly basis, less such deductions or amounts to be
withheld as shall be required by applicable law and regulations. The Company
shall be under no obligation to increase the Base Salary, but may review the
Employee’s Base Salary at its sole discretion.

2

--------------------------------------------------------------------------------




          3.2        For each fiscal year of the Company that commences or
terminates during the Employee’s employment hereunder the Employee shall have
the opportunity to earn an annual bonus at the President/CEO level in accordance
with and subject to the terms and conditions of the Company’s Annual Incentive
Plan (“AIP”), as such plan may be modified from time to time by the Company;
provided that any bonus for less than a full fiscal year of employment may be
prorated.

          Notwithstanding any provision of this Agreement to the contrary, (a)
In the event the Employee’s employment is terminated by the Company for Cause,
as such term is defined in Section 4 of this Agreement, the Employee shall not
be eligible for the accrued bonus under the AIP; and (b) In the event the
Employee’s employment is terminated by the Company without Cause or by the
Employee, or terminates at the expiration of the term of employment set forth in
Section 2.1, the Employee shall only be eligible to receive a pro-rata portion
of the bonus, if any, for the fiscal year in which his employment terminates
(based on the portion of such fiscal year elapsed through the date of
termination), and only when bonuses are paid for such fiscal year under the AIP
but in no event later than the later of (i) the 15th day of the third month
following the end of the Employee’s taxable year in which the Employee’s
employment terminates, or (ii) the 15th day of the third month following the end
of the Company’s taxable year in which the Employee’s employment terminates.

          3.3        The Employee shall be eligible for long-term incentive
awards under the Company’s Stock and Incentive Award Plan as in effect from time
to time (the “Stock Plan”) or any successor plan that the Company may adopt
during the term of employment, the amount, timing, type and terms and conditions
of any such awards to be determined in the sole discretion of the Company’s
Board of Directors or its Compensation Committee.

          3.4        The Company shall pay or reimburse the Employee for all
reasonable expenses actually and properly (in accordance with the Company’s
policy) incurred or paid by him in connection with the performance of his
services under this Agreement upon presentation of expense statements or
vouchers or such other supporting documentation in such form and containing such
information as the Company may from time to time reasonably require. In order to
comply with Treasury Regulation section 1.409A-3(i)(1)(iv), any payment or
reimbursement of expenses pursuant to this Section 3.4 that will not be excluded
from the Employee’s income when received (within the meaning of Treasury
Regulation section 1.409A-1(b)(1)) is subject to the following requirements: (a)
the expenses that are eligible for reimbursement are those expenses that have
been properly reimbursed prior to the date of this Agreement pursuant to the
Company’s expense reimbursement policy as in effect on the date of this
Agreement; (b) the expenses to be reimbursed must be incurred during calendar
year 2007 or otherwise during the Employee’s employment by the Company pursuant
to this Agreement; (c) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a taxable year of the Employee may not affect
the expenses eligible for reimbursement, or in-kind benefits to be provided in
any other taxable year; (d) the reimbursement of the eligible expense must be
made on or before the last day of the Employee’s taxable year following the
taxable year in which the expense was incurred; and (e) the right to
reimbursement or in-kind benefits is

3

--------------------------------------------------------------------------------




not subject to liquidation or exchange for another benefit. For purposes of this
Agreement, “in-kind benefits” has the meaning set forth in Treasury Regulation
section 1.409A-1(p).

          3.5        The Employee shall be entitled to four (4) weeks of paid
vacation during each fiscal year of employment with the Company. Vacation time
shall not accrue and may not be carried forward to future years.

          3.6        The Company shall provide the Employee with health,
accident, disability and life insurance in accordance with its standard policies
for Company executives as adopted from time to time by the Board. The Company’s
obligation to provide any such coverage shall be contingent on the Employee’s
continued employment pursuant to this Agreement and shall continue only for so
long as the Employee continues to be employed by the Company pursuant to this
Agreement, unless otherwise required by law.

          3.7        The Company shall enter into a Change in Control Agreement
with the Employee as such agreement may be modified from time to time by the
mutual written consent of the parties. In the event of any conflict between this
Agreement and the terms and conditions of the Change in Control Agreement, the
terms and conditions of the Change in Control Agreement shall prevail.

          3.8        The Company shall provide the Employee, at no cost, an
automobile in accordance with the Company’s standard automobile policy for
Company executives as adopted from time to time by the Board. The Company’s
obligation to provide an automobile shall be contingent on the Employee’s
continued employment pursuant to this Agreement and shall continue only for so
long as the Employee continues to be employed by the Company pursuant to this
Agreement. Any payment (within the meaning of Treasury Regulation section
1.409A-2(b)(2), which includes the provision of any taxable benefit, including
payment in cash or in kind) pursuant to such policy shall be paid to the
Employee on or before the later of (i) the 15th day of the third month following
the end of the Employee’s taxable year in which the Employee rendered the
services which entitled him to such payment pursuant to the preceding sentence,
or (ii) the 15th day of the third month following the end of the Company’s
taxable year in which the Employee rendered the services which entitled him to
such payment pursuant to the preceding sentence. The amount of any expenses
eligible for reimbursement pursuant to such policy, or in-kind benefits (as
defined in Treasury Regulation section 1.409A-1(p)) provided, during a taxable
year of the Employee may not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, and any right to
reimbursement or in-kind benefits pursuant to such policy is not subject to
liquidation or exchange for another benefit.

4

--------------------------------------------------------------------------------




 

 

4.

TERMINATION

          4.1        Notwithstanding anything contained herein to the contrary,
it is agreed that the Employee’s employment pursuant to this Agreement may be
terminated without Cause upon the giving of thirty (30) days written notice by
the Company to the Employee or the Employee to the Company.

          4.2        The Employee’s employment pursuant to this Agreement shall
automatically terminate upon the occurrence of the first to occur of the
following events or conditions:

 

 

 

 

 (a)

the death of the Employee; or

 

 

 

 

 (b)

the delivery by the Company to the Employee of written notice that his
employment is terminated for “disability” (as defined in Section 4.3 hereof); or

 

 

 

 

 (c)

the delivery by the Company to the Employee of written notice that his
employment is terminated for “Cause” (as defined in Section 4.4 hereof).

          4.3        “Disability” shall mean the good faith determination by the
Company that by reason of a physical or mental illness the Employee is unable to
perform the essential functions of his position as contemplated by this
Agreement, with or without reasonable accommodations by the Company, continuing
for more than 60 consecutive business days or for more than an aggregate of 90
business days in any period of 365 days. Such determination shall not be
arbitrary or unreasonable, and the Company shall take into consideration the
opinion of a physician retained by the Company, if reasonably available, as well
as the applicable provisions, if any, of the Americans with Disabilities Act. In
the event the Employee’s employment is terminated pursuant to Section 4.2 (b),
the Company shall be obligated to continue to pay the compensation provided for
in Section 3.1 to the Employee until the end of the Company’s fiscal year in
which the Company provides notice to the Employee that his employment is so
terminated. During the period of time that the Company agrees to continue to pay
the Employee as set forth in Section 4.3, any disability insurance that the
Employee receives under the Company’s disability plan shall be offset against
any payments made by the Company pursuant to Section 4.3.

          4.4        As used herein “Cause” shall mean the following:

 

 

 

(i) the good faith determination by the Company that there has been continued
neglect by the Employee of his duties hereunder;

 

 

 

(ii) the good faith determination by the Company that there has been willful
misconduct on the Employee’s part in connection with the performance of such
duties;

5

--------------------------------------------------------------------------------




 

 

 

(iii) any willful violation of any express direction or rule or regulation
established by the Board;

 

 

 

(iv) any commission of any act of fraud, embezzlement or dishonesty by the
Employee;

 

 

 

(v) the commission by the Employee of a crime or offense amounting to a felony
or a crime involving moral turpitude or theft.

          Provided, however that prior to terminating Employee’s employment for
“Cause “ pursuant to Section 4.4 (i) and (ii), the Company shall provide the
Employee with written notice of the continued neglect or willful misconduct in
reasonable detail and the Employee shall have ten (10) days from receipt of such
notice to cure such neglect or misconduct to the reasonable satisfaction of the
Company and such termination shall be effective upon the Employee’s failure to
cure such neglect or misconduct within such ten (10) days period.
Notwithstanding anything herein to the contrary, the Employee shall only be
entitled to one notice and cure period during any twelve (12) month period of
employment for any act constituting continued neglect and one notice and cure
period during any twelve (12) month period of employment for any act
constituting willful misconduct.

          4.5        (a)        If the Employee’s employment is terminated by
the Company pursuant to Section 4.1 without Cause, he shall be entitled to
severance pay equal to two (2) years Base Salary, payable in twenty four (24)
equal monthly installments on the second regular pay day of each calendar month
commencing in the first calendar month following the calendar month in which
termination occurs, provided that the Company’s obligation to make each
installment of severance payments pursuant to this sentence is contingent on (i)
the Employee’s having executed and delivered to the Company a general release in
the form attached as Exhibit A hereto or in such other form similar in substance
to the form attached hereto as the Company’s General Counsel may prescribe at
the time of termination of employment, (ii) the Employee’s having executed such
release on or after the date of termination of employment and delivered same to
the Company no later than eight (8) days before the installment of severance pay
in question is to be paid, and (iii) the Employee’s not having revoked such
release before the date of payment of such installment. For the avoidance of
doubt, if on the date on which an installment of severance pay is to be paid any
of the conditions set forth in clauses (i), (ii) and (iii) of the preceding
sentence is not satisfied, the Employee shall forfeit the right to payment of
such installment but shall not forfeit the right to payment of any later
installment if all such conditions are satisfied on the date on which such later
installment is to be paid. All severance payments made pursuant to this
Agreement shall be subject to all applicable Federal, State and Local taxes and
deductions, including without limitation FICA, Federal, State and Local
withholding.

                       (b)        For purposes of Internal Revenue Code section
409A and the Treasury Regulations thereunder, including without limitation
Treasury Regulation sections 1.409A-2(b)(2), 1.409A-2(b)(2)(iii) and
1.409A-1(b)(4), the Employee’s right to the series of

6

--------------------------------------------------------------------------------




installment payments of severance pay described in the first sentence of this
Section 4.5 is to be treated as a right to a series of separate payments, so
that those installments that are paid within the “Short-Term Deferral Period” as
hereafter defined will be treated as short-term deferrals within the meaning of
Treasury Regulation section 1.409A-1(b)(4). As used in this Agreement, the
“Short-Term Deferral Period” means the period ending on the later of the 15th
day of the third month following the end of the Employee’s taxable year in which
his employment is terminated by the Company without Cause or the 15th day of the
third month following the end of the Company’s taxable year in which the
Employee’s employment is terminated by the Company without Cause.

                       (c)        Notwithstanding any provision of this
Agreement to the contrary, any installment of severance pay referred to in the
first sentence of this Section 4.5 that is not payable within the Short-Term
Deferral Period and that, but for this sentence, would be paid before the date
that is six months after the date of the Employee’s Separation from Service
shall not be paid until the date that is six months after the date of the
Employee’s Separation from Service (or, if earlier than the end of the six month
period, the date of the Employee’s death); provided, however, that the preceding
provisions of this sentence shall not apply to any installment of severance pay
if and to the extent that such installment of severance pay is deemed to be paid
under a separation pay plan that does not provide for a deferral of compensation
by reason of the application of Treasury Regulation section 1.409A-1(b)(9)(iii)
(relating to separation pay due to involuntary separation from service) or
another Treasury Regulation. For purposes of this Agreement, “Separation from
Service” means a separation from service as defined in Treasury Regulation
section 1.409A-1(h).

                       (d)        In addition to the foregoing severance
payments, the Company shall continue to provide the Employee with medical and
dental benefits similar to those as are in effect at the time of termination for
a period of two (2) years following the date of termination; provided that the
Company’s obligation to provide medical and dental benefits pursuant to this
sentence is contingent on (i) the Employee’s having executed and delivered to
the Company a general release in the form attached as Exhibit A hereto or in
such other form similar in substance to the form attached hereto as the
Company’s General Counsel may prescribe at the time of termination of employment
or within twenty (20) days thereafter, and (ii) the Employee has not revoked
such general release. Provided further that, in order to comply with Treasury
Regulation section 1.409A-3(i)(1)(iv), any right to medical or dental expenses
pursuant to this sentence that applies after the period of time during which the
Employee would be entitled (or would, but for this sentence, be entitled) to
continuation coverage under a group health plan of the Company under section
4980B (COBRA) if the Employee elected such coverage and paid the applicable
premiums (all within the meaning of Treasury Regulation section
1.409A-1(b)(9)(v)(B)) and that will not be excluded from the Employee’s gross
income when received (within the meaning of Treasury Regulation section
1.409A-1(b)(1)) is subject to the following requirements: (i) the expenses that
are eligible for reimbursement at such time are the same expenses (if any) that
are reimbursable on the date of this Agreement pursuant to the medical and
dental reimbursement plans of the Company that apply to the Employee and that
are not excludable from the Employee’s gross income; (ii) the expenses to be
reimbursed must be

7

--------------------------------------------------------------------------------




incurred no later than two (2) years following the date of termination; (iii)
the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a taxable year of the Employee may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided in any other taxable year;
(iv) the reimbursement of the eligible expense must be made on or before the
last day of the Employee’s taxable year following the taxable year in which the
expense was incurred; and (v) the right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

                       (e)        In the event the Employee’s termination is
covered under the Change in Control Agreement referred to in Section 3.7 of this
Agreement, the obligations of the Company to make payments and provide continued
medical and dental benefits pursuant to this Section 4.5 shall terminate and the
Employee shall only be entitled to such severance amount and benefits as are set
forth in the Change in Control Agreement.

                       (f)        If following the termination of the Employee
by the Company pursuant to Section 4.1 of this Agreement, the Employee breaches
any provisions of Section 5 of this Agreement, the obligations of the Company to
make payments and provide medical and dental benefits pursuant to this Section
4.5 shall immediately terminate.

                       (g)        Except as provided in Sections 4.5 and 3.2,
the Employee shall not be entitled to any severance pay or to any other
compensation, payments or benefit (by way of salary, bonus, stock options, stock
appreciation rights, restricted stock units or other awards, damages or
otherwise) of any nature relating to this Agreement or otherwise relating to or
arising out of his employment by the Company, for any period subsequent to the
date of termination. Furthermore, upon termination of Employee’s employment
pursuant to this Agreement, the applicable provisions of any stock option, stock
appreciation right, restricted stock unit or other award agreement theretofore
entered into with or issued to the Employee under the Stock Plan or any
predecessor or successor plan shall determine the Employee’s rights, if any,
with respect to the stock options, stock appreciation rights, restricted stock
units or other awards documented thereby.

                       (h)        The Employee’s rights to severance payments
and medical and dental benefits pursuant to this Section 4.5, and any other
rights the Employee may have under this Agreement, are not subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Employee or the Employee’s
beneficiary, and any attempt to effectuate any of the foregoing with respect to
any of the aforementioned rights of the Employee shall be null and void and of
no force or effect to the fullest extent permitted by law.

          4.6        Upon the termination of the Employee’s employment under
this Agreement for any reason, the Employee shall be deemed to have
automatically resigned from any position he may then hold as an officer and/or
director of the Company, and any of its affiliates or subsidiaries including
without limitation E-Z-EM, Ltd., E-Z-EM Canada, Inc., E-Z-EM Caribe, Inc. and
E-Z-EM Nederlands, B.V. Such resignation shall be deemed effective immediately
without the requirement that a written resignation be delivered.

8

--------------------------------------------------------------------------------




Employee agrees to execute any and all documents necessary or required by
applicable laws to effectuate such resignation.

          4.7        Following any termination of the Employee’s employment,
other than a termination of employment by the Company for Cause, the Company
shall continue to indemnify, defend, and hold the Employee harmless in
connection with any “bona fide claim” (within the meaning of Treasury Regulation
section 1.409A-1(b)(10)) that may be brought against him related to his lawful
performance of his duties during his employment with the Company, to the same
extent as during his employment, as provided for under the Company’s bylaws,
certificate of incorporation, and directors and officers liability insurance.

 

 

5

EMPLOYMENT AND POST EMPLOYMENT RESTRICTIONS

          5.1        Employee acknowledges that the Company’s business is highly
specialized and operates in a competitive market, and that in rendering his
services to the Company the Employee has had or will have access to or will be
exposed to valuable trade secrets, and confidential and proprietary information
belonging to the Company. Because of the nature of the business, the Company may
be unfairly harmed by certain activities of its present and former employees.
These activities may include disclosure or use of trade secrets or confidential
and proprietary information, entering into or participating in a competing
business of the Company, appropriating or diverting business or customers of the
Company and inducing employees of the Company to leave the employment of the
Company, all of which are in violation of recognized employee obligations.
Employees may be able to do these unfair acts because of information which was
learned and contacts which were made while in the employment of the Company.
Therefore, the Company desires to protect itself by requiring that certain
persons working for it agree to reasonable restrictions concerning their
employment and post employment activities. These restrictions are necessarily
designed to prevent harm to the Company (as well as to other employees of the
Company whose business or compensation depends upon the continuous success of
the business) through indirect methods as well as through direct activities.

          5.2        For the reasons set forth above, and in consideration of
the salary and other compensation and benefits including without limitation the
severance and benefits payable under Section 4.5 received and to be received by
the Employee, the Employee agrees as follows:

 

 

 

(a) The Employee agrees that during the period of his employment under this
Agreement and for a period of twenty-four (24) months following the termination
of his employment for any reason, he shall not in any state or territory of the
United States in which the Company conducts business, directly or indirectly,
own, manage, operate, control, be employed by, be a shareholder of, be an
officer of, participate in, contract with or be connected in any capacity or any
manner with any business that directly or indirectly (whether through related
companies or otherwise) manufactures, develops, designs, distributes, sells, or
markets any product, device or

9

--------------------------------------------------------------------------------




 

 

 

equipment substantially similar to any product, device or equipment which at the
time during the term of Employee’s employment has been manufactured, marketed,
sold, or distributed by the Company or any product, device or equipment which
the Company was developing or designing during the Employee’s employment with
the Company for future manufacture, marketing, sale or distribution; provided,
however that nothing herein shall prohibit the Employee from owning, directly or
indirectly, as a passive investor, in the aggregate not more than one percent
(1%) of the outstanding publicly traded stock of any company that competes with
the Company.

 

 

 

(b) The Employee agrees that during the period of his employment under this
Agreement and for a period of twenty four (24) months following the termination
of his employment for any reason, he will not, directly or indirectly, solicit
or hire or attempt to solicit or hire any employee of the Company or otherwise
induce any employee of the Company to leave the employment of the Company.

 

 

 

(c) The Employee agrees that during the period of his employment under this
Agreement and for a period of twenty-four (24) months following the termination
of his employment for any reason, he will not appropriate, divert or assist
another to appropriate or divert any business or customer away from the Company
or attempt to do any of the foregoing.

 

 

 

(d) The Employee agrees that during the period of his employment under this
Agreement and following the termination of his employment, he will not disclose,
cause to be disclosed or otherwise allow the following information to come into
the possession of any person or entity (other than those persons and entities
that the Company has determined as being entitled thereto) or use the following
information, whether such information is on the Company’s forms, memos, computer
disc or tape, or otherwise and whether such information is in written or verbal
form: sales information, operations information, financial information,
administrative information, research information, technical information,
scientific information, data, designs, formulas, and any other information
concerning the Company, its business, its properties or its affairs that the
Company deems to be confidential or that is confidential according to industry
practices. The Employee understands and agrees that his obligations set forth
herein shall continue for so long as any information as set forth above is
deemed confidential and/or proprietary by the Company or according to industry
practices. The Employee further agrees that upon termination of his employment
for any reason, he will promptly return to the Company all information of the
type described above within his possession or within his power to control,
including, without limitation all copies of such information, all abstracts of
such information and any other information containing such information in whole
or in part.

 

 

 

(e) The Employee agrees to assign and transfer to the Company his entire right,
title and interest in and to any and all inventions, discoveries, improvements,

10

--------------------------------------------------------------------------------




 

 

 

innovations, know-how, new ideas, formulas, processes, techniques or concepts
(collectively “Inventions”) created, conceived or developed by Employee, either
solely or jointly with others, arising out of or during the course of employment
with the Company relating to the business of the Company together with all
rights to letters patent which may be granted thereon and that such Inventions
shall inure to and be the sole property of the Company. Immediately upon the
making any Inventions, Employee shall notify the Company thereof and shall
thereafter execute and deliver to the Company without further compensation such
documents as may be necessary to prepare and prosecute applications for letters
patent upon any such Inventions, and to assign and transfer to the Company the
Employee’s entire right, title and interest in and to any and all Inventions.
The Employee agrees that he will cooperate with the Company in connection with
the foregoing after termination of his employment.

          5.3        In the event of a violation of Section 5.2, if the Employee
is prevented by a court from committing any further violation, whether by a
temporary restraining order, injunction or otherwise, the time periods set forth
in Section 5.2 shall be computed by commencing the periods on the date of the
applicable court order and continuing them from that date for the full period
provided.

          5.4        In the event of a violation of Section 5.2, the Company
shall be entitled to seek injunctive relief in addition to damages and other
remedies for the violation, and additionally, the Company shall be entitled to
reasonable attorneys’ fees and all costs incurred for the enforcement of this
Agreement and the Company shall be relieved of any further obligation to pay any
compensation or severance to Employee and the Employee shall have no further
rights with respect to benefits, including but not limited to stock options not
already vested which shall expire, except as is required by law and Employee
shall repay all monies and benefits received from the Company pursuant to
Section 4.5 to that point in time under this Agreement.

          5.5        The Employee shall have the right to request a waiver of
all or part of the restrictions contained in Section 5.2 by providing the
Company with a written statement containing all relevant details. The Company
may, in its sole discretion, waive all or part of the restrictions contained in
Section 5.2 on such terms and conditions, and to such extent, as it, in its sole
discretion, deems appropriate. Such waiver must be in writing.

          5.6        As an essential part of the material consideration for this
Agreement, the Employee agrees that while employed by the Company and after the
termination of such employment for any reason he will cooperate with the Company
fully and to the best of his abilities with regard to the Company’s defense of
any legal claim pending or hereafter brought or threatened against the Company
or any of its officers, directors or employees. Such cooperation shall include,
but is not limited to: (i) providing truthful and comprehensive testimony in
depositions, arbitrations, hearings, trials, and other proceedings, as requested
by Company counsel; (ii) providing truthful and comprehensive affidavits as
requested by Company counsel; (iii) meeting with the Company’s counsel and

11

--------------------------------------------------------------------------------




employees as requested to prepare for such testimony, to facilitate the
preparation of such affidavits, and/or to aid the Company otherwise in defending
any such claim. The obligations agreed to in this paragraph shall survive for
seven years after termination of the Employee’s employment for any reason and
the Company agrees to reimburse Employee for all reasonable travel, hotel and
food expenses incurred in connection with Employee’s cooperation and assistance
under this Section 5.6 during that seven year period. The amount of such
expenses eligible for reimbursement during a taxable year of the Employee may
not affect the expenses eligible for reimbursement in any other taxable year.
The reimbursement of an eligible expense shall be made on or before the last day
of Employee’s taxable year following the taxable year in which the expense was
incurred, and the right to reimbursement is not subject to liquidation or
exchange for another benefit. In order to enable the Company to contact the
Employee for the purposes set forth in this paragraph, Employee shall keep the
Company informed at all times of his addresses and telephone numbers at home and
at work. To the extent permitted by the exigencies of litigation and the
schedules of other persons involved, the Company shall give the Employee
reasonable notice of the times when he will be required to fulfill his
obligations under this paragraph. In the event that the Employee fails to
fulfill his obligations under this paragraph, he shall forfeit his right to any
further payments under Section 4.5 above, and the Company shall have the right,
to the extent permitted by law, to seek recovery from the Employee: (x) all such
payments that have already been made under Section 4.5, (y) any sum that the
Company has been compelled to pay to anyone as a result of litigation with
regard to which the Employee breached this paragraph, and (z) any attorneys’
fees expended by the Company in order to obtain such recovery.

          5.7        Notwithstanding the termination of Employee’s employment
pursuant to this Agreement, Section 5 hereof shall continue in full force and
effect for the periods of time provided for therein.

 

 

6

MISCELLANEOUS

          6.1        This Agreement expresses the entire understanding and
agreement of the parties and supersedes any and all prior agreements and
understandings, whether written or oral, relating in any way to the subject
matter of this Agreement. This Agreement cannot be modified, amended or
supplemented except by a written instrument or instruments executed by each of
the parties hereto.

          6.2        All notices concerning this Agreement shall be deemed to
have been received two (2) days after being properly sent by commercial
overnight courier to the address below:

12

--------------------------------------------------------------------------------




 

 

If to the Company:

E-Z-EM, Inc.

 

1111 Marcus Avenue

 

Lake Success, NY 11042

 

Attn: Chairman of Board

 

 

With a copy to:

E-Z-EM, Inc.

 

1111 Marcus Avenue

 

Lake Success, NY 11042

 

Attn: Senior Vice President – Chief Legal Officer

 

 

If to Employee:

To his most recent address shown on the books and records of the Company.

          6.3        All rights and remedies herein granted or referred to are
cumulative, resort to one shall not preclude resort to another. No waiver by
either party of a breach of this Agreement, or any part hereof, shall be deemed
to be a waiver of any other prior, concurrent or subsequent breach of the same
or different provisions of this Agreement.

          6.4        If an action is commenced to enforce the performance of any
part of this Agreement, including, without limitation, any order or release made
hereunder, the prevailing party shall be reimbursed by the other party for all
reasonable attorneys’ fees and expenses.

          6.5        This Agreement shall be governed by and construed under the
laws of the State of New York without reference to or application of its choice
laws provisions. If any provision of this Agreement shall be invalid or
unenforceable, this Agreement shall be deemed amended but only to the extent
required to make it valid and enforceable, and this Agreement as thereby amended
shall remain in full force and effect.

          6.6        Employee represents and warrants that Employee is not
subject to any agreement, whether written or oral, contract, order, judgement,
or decree of any kind that would prevent Employee from entering into this
Agreement or performing his duties and obligations hereunder.

          6.7        The section headings appearing in this Agreement are
inserted only as a matter convenience and in no way define, limit, construe or
describe the scope or extent of such section or in any way affect such section.

[Remainder of this page intentionally left blank]

13

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the Company and the Employee have executed this
Agreement as of the day and year set forth above.

 

 

 

 

 

    E-Z-EM, Inc.

 

 

 

 

 

 

 

      /s/  Paul S. Echenberg                      

             /s/ Anthony A . Lombardo            

 

 Paul S. Echenberg, Chairman of the Board                          Anthony A.
Lombardo 

 

 

 

14

--------------------------------------------------------------------------------




Exhibit A

GENERAL RELEASE AGREEMENT

This GENERAL RELEASE AGREEMENT (“Agreement”) is executed on the ___ day of
_______, 20__ by Anthony A. Lombardo (herein called the “Employee”).

In consideration of valuable severance benefits to be paid or provided by
E-Z-EM, Inc. (the “Employer”) to the Employee in connection with the termination
of the Employee’s employment pursuant to Section 4.5 of that certain employment
agreement dated June 27, 2007 between the Employer and the Employee (the
“Employment Agreement”), the Employee hereby agrees as follows:

 

 

1.

The foregoing preamble shall form an integral part of this Agreement and shall
serve for the purpose of its interpretation.

 

 

2.

Except for those obligations created by or arising out of Section 4.5 and
Section 4.7 of the Employment Agreement, and except as otherwise provided below,
the Employee on behalf of himself, his descendants, ancestors, dependents,
heirs, executors, insurers, administrators, assigns, and successors, and each of
them, hereby waives, covenants not to sue and fully releases and discharges the
Employer, all affiliates and subsidiaries (whether or not wholly-owned) of the
Employer, and all trustees, directors, officers, employees, agents, attorneys,
insurers, stockholders and representatives of the Employer and its affiliates
and subsidiaries, past and present, and all of such persons’ assigns and
successors, and each of them, hereinafter together and collectively referred to
as “Releasees”, with respect to and from any and all claims, wages, demands,
rights, liens, agreements, contracts, covenants, actions, suits, causes of
action, obligations, debts, costs, expenses, attorneys’ fees, damages,
judgments, orders and liabilities of whatever kind or nature in law, equity or
otherwise, whether now known or unknown, suspected or unsuspected, and whether
or not concealed or hidden, which he now owns or holds or he has at any time
heretofore owned or held as against said Releasees, arising out of or in any way
connected with his employment relationship with the Employer, or the severance
of his employment or any other transactions, occurrences, acts or omissions or
any loss, damage or injury whatever, known or unknown, suspected or unsuspected,
resulting from any act or omission by or on the part of said Releasees, or any
of them, committed or omitted prior to the date of this Agreement, including,
but not limited to, any claim under the Civil Rights Act of 1866, 1871, 1964
and/or 1991, the Age Discrimination in Employment Act (the “ADEA”), the Older
Worker Benefit Protection Act of 1990 (“OWBPA”) the New York Human Rights Act,
the Equal Pay Act, the Americans with Disabilities Act, the Employee Retirement
Income Security Act, the Rehabilitation Act of 1973, the Family and Medical
Leave Act, the Fair Credit Reporting Act, any federal, state, or local
“whistleblower” or similar employee disclosure protection law, and/or any other
federal, state or local laws or regulations prohibiting discrimination on the
basis of age, race, color, creed, national origin, sex, sexual orientation,
marital status, or any other form of illegal discrimination or any claim for
wrongful termination, premature or discriminatory termination of Employee’s
employment, or discriminatory


--------------------------------------------------------------------------------




 

 

 

terms and conditions of employment, infliction of emotional distress, or any
claim for salary, wages, severance pay, bonus, sick leave, holiday pay, vacation
pay, life insurance, health or medical insurance or any other fringe benefit,
workman’s compensation or disability benefit. Notwithstanding the foregoing,
nothing in this Agreeement shall be construed to prohibit Employee from filing a
charge with or participating in any investigation or proceedings conducted by
the Equal Employment Opportunity Commission (“EEOC”) or a comparaible state or
local agency, provided, however, that Employee hereby waives his/her right to
recover monetary damages in any charge, complaint or lawsuit filed by Employee
or by anyone else on Employee’s behalf. Further, Employee represents that no
claims, complaints, charges or other proceedings are pending in any court,
administrative agency, commission or other forum relating directly or indirectly
to Employee’s employment by Employer. Provided, however, that notwithstanding
this paragraph, Employee retains his claims for vested benefits under the
Employer’s 401(k) plan or other benefit plans, for vested stock options and
stock appreciation rights, and for restricted stock units issued in partial
payment of awards under the Annual Incentive Plan.

 

 

3.

Except as otherwise provided in Section 2 of this Agreement, the Employee agrees
that he will not provide consulting advice or counsel to or otherwise cooperate
with or assist employees or former employees of Releasees to pursue legal
actions against Releasees on or in connection with any matter relating to their
employment or the termination of their employment, provided that the Employee
may comply with any subpoena or other legal process so long as the Employee
gives immediate written notice to the Employer that he has received such
subpoena or other legal process and provides the Employer with a copy of such
subpoena or other legal process. The Employee further agrees that he will not
participate, directly or indirectly, as a party, witness or otherwise, in any
action at law, proceeding in equity or in any administrative proceeding in which
Releasees or Releasees’ personnel are parties or attempt to offer into evidence
against Releasees or Releasees’ personnel any fact concerning any act or
omission of Releasees or Releasees’ personnel, provided that the Employee may
comply with any subpoena or other legal process so long as the Employee gives
immediate written notice to the Employer that he has received such subpoena or
other legal process and provides the Employer with a copy of such subpoena or
other legal process.

 

 

4.

Should the Employee commence or prosecute any action or proceeding contrary to
the provisions of this Agreement, the Employee agrees to indemnify Releasees
and/or the affected personnel for all court costs and attorneys’ fees incurred
by Releasees and personnel in the defense of such action or in establishing or
maintaining the application or validity of this Agreement or provisions thereof,
except as to claims enforced by the EEOC. Accordingly, this provision shall not
be applicable to any action or proceeding brought by Employee for the purpose of
challenging the validity and/or enforceability of any waiver of any employment
discrimination claim Employee may have against the Employer, in which case court
costs and attorneys fees shall be payable by Employee to Employer only if such
challenge is unsuccessful and applicable law permits such recovery under the
circumstances. In addition, this provision shall not be applicable to

2

--------------------------------------------------------------------------------




 

 

 

any action or proceeding brought by Employee for the purpose of enforcing his
rights pursuant to Section 4.5 or Section 4.7 of the Employment Agreement.

 

 

5.

The Employee shall not disparage the Employer or any of the Employer’s
employees.

 

 

6.

If any provision of this Agreement or the application thereof is held invalid,
the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.

 

 

7.

This Agreement shall be deemed to have been executed and delivered within the
State of New York, and the rights and obligations of the the Employee and the
Employer hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of New York without regard to principles of
conflict of laws.

 

 

8.

In the event of any dispute between the Employer and the Employee in connection
with or concerning the subject matter of this Agreement, except as otherwise
provided in Section 2 and 4 of this Agreement, in which the Employer is the
prevailing party, the Employer shall be entitled to recover from the Employee
all costs and expenses incurred by the Employer in connection herewith,
including reasonable attorneys’ fees.

 

 

9.

It is recognized that in the event of the Employee’s breach of Sections 2 and/or
3 the damages resulting from such breach would be difficult, if not impossible,
to ascertain and that Employer would be subject to irreparable injury therefrom.
The Employee therefore agrees that Employer, in addition to and without limiting
any other remedy or right it may have, shall be entitled to such equitable and
injunctive relief as may be available to restrain Employee from violation of any
of said covenants, such right to injunctive and equitable relief, however, to be
cumulative and in addition to whatever other remedies Employer may have in the
premises, including the recovery of damages from Employee. Further, in the event
that the provisions of Sections 2 and/or 3 should ever be adjudicated to exceed
limitations permitted by applicable law, the Employee agrees that it is his
intent that the court reviewing same shall modify and enforce any or all such
paragraphs to the maximum extent that it believes to be reasonable under the
circumstances existing at that time.

 

 

10.

Upon any material breach of this Agreement by the Employee, including without
limitation reneging on or making challenges to any waivers, the Employee agrees
that the obligation of the Employer to make payments or provide benefits
pursuant to Section 4.5 of the Employment Agreement shall immediately terminate,
provided, however, the Employer first gives written notice to Employee of the
alleged breach and the Employer’s basis for believing there has been a breach,
including the source of the Employer’s information and a brief description of
the actions believed to constitute a breach, and a reasonable opportunity for
Employee to cure the breach.

3

--------------------------------------------------------------------------------




 

 

11.

The terms and conditions of this Agreement shall be binding upon the Employee,
his heirs, executors, administrators, successors and assigns and shall enure to
the benefit of the Employer.

 

 

12.

This Agreement may not be changed orally, and no modification, amendment or
waiver of any of the provisions contained in this Agreement shall be binding
upon the Employee unless made in writing and signed by both the Employer and the
Employee.

 

 

13.

The Employee agrees to cooperate fully and to execute any and all supplementary
documents and to take all additional actions that may be necessary or
appropriate to give full force to the basic terms and intent of this Agreement
and which are not inconsistent with its terms.

 

 

14.

The Employee hereby acknowledges having read this Agreement and having had the
opportunity to discuss it with Employee’s attorney, and specifically declares
that he understands and is satisfied with the terms and conditions hereof and
that his signature hereto shall bind him to all of the terms and conditions
herein contained. The Employee acknowledges further that it is not the custom of
Employer to pay severance in the amounts set forth in Section 4.5 of the
Employment Agreement, and that the amounts set forth in Section 4.5 of the
Employment Agreement arise solely out of the Employment Agreement and this
Agreement and are in consideration for Employee’s promises set forth herein, and
that this obligation does not arise out of any agreement with or obligation of
Employer other than the Employment Agreement and this Agreement.

 

 

15.

Except as set forth in the Employment Agreement, no other monies shall be paid
to the Employee.

 

 

16.

Employee agrees that he will not apply or otherwise seek employment with the
Employer, and that its officers, employees, agents and representatives have no
obligation to rehire, reemploy, recall or hire him in the future.

 

 

17.

Employee represents that he is not aware at the time of signing this Agreement
of any ailment, illness or any other malady which arose from or is related to
employment with the Employer.

 

 

18.

Words in the masculine gender shall include the feminine.

 

 

19.

For purposes of this Agreement, references made to Employer shall include
E-Z-EM, Inc., its divisions, subsidiaries and affiliates, its successors and
assigns and their respective shareholders, officers, directors, employees,
agents and representatives.

PLEASE READ CAREFULLY. THIS AGREEMENT IS A LEGAL DOCUMENT AND INCLUDES A RELEASE
BY THE EMPLOYEE OF ALL KNOWN AND UNKNOWN CLAIMS, AS DETAILED IN THIS AGREEMENT,
THAT EMPLOYEE MAY HAVE AT THE TIME OF SIGNING OF THIS AGREEMENT.

4

--------------------------------------------------------------------------------




EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE:

 

 

•

HAS HAD THE OPPORTUNITY TO TAKE A FULL TWENTY-ONE (21) DAYS WITHIN WHICH TO
CONSIDER THIS AGREEMENT BEFORE EXECUTING IT.

 

 

•

HAS CAREFULLY READ AND FULLY UNDERSTANDS ALL OF THE PROVISIONS OF THIS
AGREEMENT.

 

 

•

IS, THROUGH THIS AGREEMENT, RELEASING THE RELEASEES FROM ANY AND ALL CLAIMS HE
MAY HAVE AGAINST THE RELEASEES AS MORE FULLY SET FORTH ABOVE.

 

 

•

KNOWINGLY AND VOLUNTARILY AGREES TO ALL OF THE TERMS SET FORTH IN THIS
AGREEMENT.

 

 

•

KNOWINGLY AND VOLUNTARILY INTENDS TO BE LEGALLY BOUND BY THE SAME.

 

 

•

WAS ADVISED AND HEREBY IS ADVISED IN WRITING TO CONSIDER THE TERMS OF THIS
AGREEMENT AND TO CONSULT WITH AN ATTORNEY OF HIS CHOICE PRIOR TO EXECUTING THIS
AGREEMENT.

 

 

•

HAS A FULL SEVEN (7) DAYS FOLLOWING THE EXECUTION OF THIS AGREEMENT TO REVOKE
THE WAIVER AND RELEASE SET FORTH IN THIS AGREEMENT, IN WHICH CASE THIS AGREEMENT
SHALL BE NULL AND VOID.

 

 

•

UNDERSTANDS THAT RIGHTS OR CLAIMS THAT MAY ARISE AFTER THE EFFECTIVE DATE OF
THIS AGREEMENT, INCLUDING WITHOUT LIMITATION CLAIMS UNDER THE AGE DISCRIMINATION
IN EMPLOYMENT ACT, ARE NOT WAIVED.

THE EMPLOYEE DECLARES UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE STATE OF
NEW YORK THAT THE FOREGOING IS TRUE AND CORRECT.

5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Employee has duly executed this Agreement as of the date
set forth above, intending that the Employer should rely hereon.

Employee:

 

 

 

--------------------------------------------------------------------------------

 

Anthony A. Lombardo

 

 

 

Witness:

 

 

 

--------------------------------------------------------------------------------

 

 

     (signature)

 

 

 

 

--------------------------------------------------------------------------------

 

 

     (print name of witness)

 

6

--------------------------------------------------------------------------------